Citation Nr: 1539344	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-04 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for radiculopathy of the bilateral lower extremities, to include as secondary to lumbar spondylosis with history of herniated nucleus pulposus L5-S1.

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to lumbar spondylosis with history of herniated nucleus pulposus L5-S1.

3.  Evaluation of lumbar spondylosis with history of herniated nucleus pulposus L5-S1 currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in July 2008.

In February 2011, the Veteran requested a hearing before a Veterans Law Judge.  In February 2015, the Veteran withdrew his request.

The issues of entitlement to service connection for radiculopathy of the bilateral lower extremities and evaluation of lumbar spondylosis with history of herniated nucleus pulposus L5-S1are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the claim for service connection for radiculopathy of the bilateral lower extremities.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2.  Evidence received since the July 2008 decision relates to a previously unestablished fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  The July 2008 rating decision that denied service connection for radiculopathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2008).  

2.  Evidence received since the July 2008 decision is new and material and the claim for service connection for radiculopathy of the bilateral lower extremities is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for radiculopathy of the bilateral lower extremities, to include as secondary to lumbar spondylosis with history of herniated nucleus pulposus L5-S1 in a July 2008 rating decision, finding that there was no indication that radiculopathy of the bilateral lower extremities is related to the service-connected lumbar spondylosis with history of herniated nucleus pulposus L5-S1, or that radiculopathy of the bilateral lower extremities occurred in service.  The Veteran was provided notice of this decision and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2008).

At the time of the July 2008 rating decision, the evidence of record consisted of the Veteran's statement in support of his claim, service treatment records (STRs) and VA treatment records from April 2007 to March 2008.  The evidence received since the July 2008 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  For example, in a February 2011 statement the Veteran asserted that he was advised by his doctor that his radiculopathy of the bilateral lower extremities is related to his service-connected lumbar spondylosis with history of herniated nucleus pulposus L5-S1.  This evidence is new and material as it was not of record at the time of the RO decision and it addresses a reason for the previous denial; that is, a nexus between his claimed disability and his service-connected disability.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. at 513. Accordingly, the claim is reopened and will be considered on the merits.


ORDER

New and material evidence having been received the claim of entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to lumbar spondylosis with history of herniated nucleus pulposus L5-S1 is reopened, to this extent only the appeal is granted.


REMAND

After review of the claims file, the Board finds that further development of the claims is warranted.

An additional medical opinion is warranted.  In June 2012, a VA examiner opined that the Veteran's subjective symptoms of left leg tingling and numbness are most likely due to radiculitis secondary to lumbar spine pathology.  Further, he stated there is no objective evidence of a left lumbar radiculopathy.  The Board finds that the medical opinion is inadequate as the examiner does not provide a clear opinion concerning if the Veteran currently has neurological disability of the left lower extremity.  The examiner appears to state that the Veteran's radiculitis is secondary to his lumbar spine pathology but also that the Veteran does not have radiculopathy.  

Further, the Board notes that in February 2011 the Veteran stated that he was currently being treated for his disabilities at the Miami VA Medical Center (VAMC).  The claims file contains no records from the Miami VAMC dated in 2011.  In addition, the VA medical records have large gaps between dates of treatment which appear to be an incomplete record of the treatment received.  Accordingly, any outstanding VA treatment records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
  
The Board also notes that the claims on appeal were last adjudicated in the January 2011 statement of the case.  Since that time, additional evidence has been associated with the file including the report of a June 2012 VA examination of the Veteran's back and additional VA treatment records.  This evidence has not yet been considered by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding records of VA medical treatment and associate them with the claims file.  Specifically, the AOJ should obtain the Veteran's VA medical treatment records relevant to the claims on appeal from the Miami VAMC since 2007. 

2.  If the development on remand indicates a worsening of the service-connected lumbar spine disability since the June 2012 VA examination, schedule the Veteran for another examination to determine the current symptoms and severity of the service-connected lumbar spine disability.

3.  Return the Veteran's claims file to the VA physician who examined him in June 2012 for an addendum opinion.  If the physician is no longer available, the opinion should be offered by another qualified examiner.  If the examiner determines that additional examination is necessary before an opinion can be offered such should be scheduled.  

The examiner is asked to address the following:

(a) Does the Veteran have a neurological disability of the lower extremities?  In answering this question please comment on the June 2012 reference to radiculitis secondary to lumbar spine pathology.
(b) If the Veteran has a neurological disability of the lower extremities, is it at least as likely as not (50 percent or greater probability) caused or aggravated (permanently worsened) by his service-connected lumbar spine disability?

A written rationale for all opinions with citation to relevant evidence and medical principles would be extremely helpful to the Board and is requested.

4.  After undertaking any additional development deemed appropriate, the AOJ must adjudicate the issues in light of all the evidence of record to include the evidence received since the statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


